Citation Nr: 1505065	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  14-23 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date than June 9, 1989 for the assignment of a 100 percent schedular evaluation for a psychiatric disorder, with anxiety reaction and depression, including based upon Clear and Unmistakable Error (CUE) in an April 1992 RO rating decision, on an accrued benefits basis.

(The matter of whether there was CUE in prior Board of Veterans' Appeals (Board) decisions is the subject of a separately issued decision.)


REPRESENTATION

Appellant represented by:	Chris Attig, Esq.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.  He died in February 2010. The appellant is his surviving spouse.  This matter comes before the Board on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, with jurisdiction later transferred to the RO located in New Orleans, Louisiana. 

A Board videoconference hearing was held in September 2014 before the undersigned Veterans Law Judge (VLJ), and whereas the appellant was unavailable to provide testimony, her attorney presented the case on her behalf.  The hearing transcript is located in the Virtual VA electronic claims file.

The Virtual VA electronic claims file contains the Board hearing transcript, with the remainder of the documents in that file being either irrelevant or duplicative of the existing evidence. The Veterans Benefits Management System (VBMS) itself contains entirely duplicative documentation.

The Board finds preliminarily that there is an additional claim for Special Monthly Compensation (SMC) for Aid and Attendance (A&A) on an accrued benefits basis which has not yet been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). In this regard, the appellant's representative has argued that the original SMC claim was raised during the Veteran's lifetime and remains pending. The Veteran was awarded a 100 percent disability rating for his service-connected psychiatric disorder effective June 9, 1989.  A January 1990 psychological report indicated that he required assistance from his spouse for tasks of daily living, which by implication raised the claim of SMC for A&A. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Akles v. Derwinski,  1 Vet. App. 118, 121 (1991).  The RO did not consider this issue in any rating decision or via implicit denial. Consequently, at the time of the Veteran's death, the SMC claim was still pending. The appellant now claims accrued benefits on this theory. To date, the AOJ has not fully addressed this theory of recovery, instead finding that there was not an inferred SMC claim. On longitudinal evidentiary review, however, the Board will afford the opportunity for every appropriate basis of recovery, and a valid inferred claim is deemed raised for reasons indicated.  Therefore, the claim of SMC for A&A for accrued benefits purposes is referred to the AOJ for timely and appropriate action.  38 C.F.R. § 19.9(b) (2014). Moreover, the Board emphasizes that this referral for adjudication of SMC entitlement on an accrued benefits basis is founded entirely upon the pending claim at the time of the Veteran's death, and has no connection to the appellant's claim of CUE in the April 1992 RO rating decision for failure to adjudicate the same claim, particularly given the adjudication below. The AOJ's adjudication of the referred issue should encompass review of the pending inferred SMC claim, but not an additional theory of CUE in any prior RO rating action.       

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran filed a claim for earlier effective date for the grant of a 100 percent rating for psychiatric disability based upon CUE in a prior and final April 1992 RO rating decision. This claim was denied by an October 2009 rating action.

2. The October 2009 denial of the original claim premised on CUE was not a final decision at the time of the Veteran's death. 

3. The appellant timely filed a claim for accrued benefits. 

4. The appellant is in receipt of Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1. The appellant's claim for CUE in an April 1992 RO rating decision that assigned an effective date of June 9, 1989 for the 100 percent rating for a psychiatric disorder, on an accrued benefits basis, is dismissed.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2014). 

2. The claim for earlier effective date for a 100 percent rating for a psychiatric disorder for accrued benefits purposes in the absence of demonstrated CUE is dismissed. 38 U.S.C.A. §§ 5121, 7105(d)(5) (West 2014); 38 C.F.R. §§ 3.1000(a), 20.200, 20.202, 20.302 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing this case, the Board is cognizant of the Veterans' Claims Assistance Act of 2000 (VCAA) and implementing regulations that set forth the duty to notify and assist a claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126                (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2014). However, this matter is being decided entirely as a matter of applicable law, and moreover, the provisions of the VCAA do not apply to CUE claims.  See Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). Thus, the Board may fairly adjudicate on the merits the instant matter.

Upon the death of an individual receiving benefit payments on or after December 16, 2003, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  An application for accrued benefits must be filed within one year after the date of the veteran's death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  This requirement was met in the instant case.

As indicated, the appellant is seeking an earlier effective date of a 100 percent schedular rating for psychiatric disability, on an accrued benefits basis.

Generally, the effective date for an award of increased compensation is the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2014). Where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation; otherwise, the effective date remains the date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

After a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on CUE.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Rudd, 20 Vet. App. at 300.  Accordingly, where a free-standing earlier effective date claim is made, the claim must be dismissed.  Rudd, 20 Vet. App. at 300.

Previous RO decisions that are not timely appealed are final and binding on a veteran based on the evidence then of record and will be accepted as correct in the absence of CUE.  The prior decision will be reversed or amended only where the evidence establishes this error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  CUE is defined as a very specific and rare kind of error. "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

A determination of CUE requires that: (1) the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a basis in the record and the law that existed at the time of the prior adjudication in question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Board finds, unfortunately, that the appellant's effective date claim to include as due to CUE must be dismissed.   

A January 1990 Board decision granted a 100 percent rating for the Veteran's service-connected psychiatric disorder with anxiety reaction and depression. An April 1992 rating decision implemented the Board's issuance and assigned an effective date of June 9, 1989 for the 100 percent rating.  The Veteran did not appeal therefrom, nor submit new and material evidence within one year, and the April 1992 rating decision was final and binding. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302. 

In December 2008, the Veteran filed a December 2008 claim for "back pay" for his psychiatric disorder. It was eventually was clarified that the Veteran requested an earlier effective date for the 100 percent rating for psychiatric disability, based on an allegation of CUE. An October 2009 rating decision denied the claim, finding no CUE in several prior rating decisions, including the April 1992 rating decision. The Veteran did not appeal that decision. He died in February 2010. The appellant timely filed for accrued benefits. Given that the one-year appeal period had not yet expired at the time of the Veteran's death, the RO deemed the earlier effective claim as pending for accrued benefits purposes.  See 38 C.F.R. § 3.160(c); Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007). On appeal, for purposes of the instant claim,                   the Veteran's attorney's CUE inquiry centers upon entirely the April 1992 RO rating decision (Hearing transcript at 10). 

The Veteran's CUE claim, however, does not survive the death of the claimant. See Haines v. West, 154 F.3d 1298, 1301, 1302 (Fed. Cir. 1998); see also Rusick v. Gibson, 760 F.3d 1342 (Fed. Cir. 2014) (noting that an appellant on an accrued benefits basis may not claim CUE where no such claim was pending).  Although an appellant may be entitled to DIC benefits under 38 U.S.C.A. § 1318 on the basis of the CUE, here, the appellant is already in receipt of such benefits.  No matter how compelling the equities may otherwise be, simply stated, the Board is bound by the laws and regulations. Accordingly, this claim must be dismissed.  

The Board notes that although substitution is an alternate theory of recovery in some cases, here, the appellant has not requested, nor has the RO granted, substitution.  Moreover, the appellant's attorney expressly disclaimed substitution.  See Bd. Hrg. Tr. at 6; See generally, Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so"). 

Therefore, the instant effective date claim is dismissed.  First, the Veteran's claim for entitlement to an earlier effective date was filed well after the relevant 1992 rating decision was final, in 2008.   Accordingly, the claim on appeal is a free-standing earlier effective date claim which the Board must dismiss.  See Rudd, 20 Vet. App. at 300; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law is dispositive of the claim, it must be denied due to lack of legal entitlement).  Second, the appellant's claim of CUE in the 1992 rating decision on an accrued benefits basis must be dismissed because, as noted above, it does not survive the Veteran's death.  Accordingly, the issue on appeal is dismissed.  


ORDER

The claim for entitlement to an earlier effective date than June 9, 1989 for the assignment of a 100 percent schedular evaluation for a psychiatric disorder, with anxiety reaction and depression, including based upon CUE in an April 1992 RO rating decision, on an accrued benefits basis, is dismissed.

     

____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


